Citation Nr: 0525076	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  99-16 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for endometriosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1983 to 
February 1984, and from May 1985 to October 1990.

This appeal to the Board of Veterans Appeals (the Board) was 
brought from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

Service connection was initially granted, by rating action in 
April 1991, effective from the date of separation from 
service, for hemorrhoids secondary to chronic diarrhea; 
tenosynovitis of the left wrist; tenosynovitis of the right 
wrist; recurrent pelvic inflammatory disease (PID), status 
post cryotherapy for cervical dysplasia, right inguinal 
herniorraphy; status post excision, ingrown toenail on the 
right great toe; and skin tag of the left soft palate.

In March 2002, under regulations then in effect, the Board 
endeavored to develop evidence in the case.  However due to 
changes in pertinent regulations, the Board was then required 
to remand the case in December 2003 for evidentiary 
development.  Thereafter, the RO granted service connection 
for uterine fibroid disease (which is evaluated with her 
already service-connected PID as a single entity from May 19, 
1998 with the assignment of a 30 percent evaluation fro May 
19, 1998 to July 14, 1998); and post operative hysterectomy 
with history of PID and uterine fibroid disease.  For the 
latter disorder, a 100 percent rating was assigned from July 
14, 1998 with the assignment of a 30 percent rating from 
November 1, 1998.

The case has been returned to the Board on the only remaining 
denied issue from the original appeal of several years ago, 
as shown on the front cover.


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of the remaining appellate issue.

2.  Credible evidence sustains that a doubt is raised that 
endometriosis is part and parcel of the veteran's underlying 
gynecological disorder(s) of service origin. 


CONCLUSION OF LAW

Endometriosis cannot be reasonably dissociated from the 
overall aggregate and underling gynecological problems for 
which the veteran already has service connection.  38 C.F..R. 
§ 3.310 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

During the pendency of this appeal, a number of changes took 
place with regard to regulations and other mandates 
concerning obligations for developing evidence and for 
ensuring due process and other matters.  There may be 
additional records available somewhere, and additional 
medical opinions could be obtained.  However, the claim can 
be resolved without these.  And given the nature of the 
decision rendered herein, the Board finds that adequate 
development of the evidence has taken place for an equitable 
disposition of the pending appellate issue, and that there 
has been no violation of the veteran's rights. 

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§  1110, 1131 (West 2002 & Supp. 2005).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2004).

This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice- 
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




Factual Background

Packets containing the veteran's service medical records are 
in the file for comparison.  Although records do not reflect 
that she was diagnosed in service as having endometriosis, 
she was seen on numerous occasions for gynecological 
problems.  A birth certificate was also entered into the file 
for a child born at a military facility in June 1990.

Service connection was initially granted, by rating action in 
April 1991 and effective from the date of separation from 
service, for various disorders including "recurrent pelvic 
inflammatory disease (PID), status post cryotherapy for 
cervical dysplasia."

VA outpatient clinical records for the mid 1990's show 
recurrent gynecological complaints and diagnosis of bilateral 
ovarian cysts and left lower quadrant discomfort.

When examined by the VA in February 1991, a history of 
vaginal and cervical infections was recorded.  In 1986, she 
had undergone cervical biopsy which confirmed evidence of 
mild dysplasia for which she received cryotherapy.  It was 
noted that her service records showed that she had been seen 
for repeated and recurrent vaginal infections including of a 
bacterial and monilial nature, which she said had occurred 
about 6 times each year.  She had had her last episode of 
vaginitis in June 1990.  A pelvic examination in October 1990 
showed a negative Pap test.  In July 1986, she underwent 
laparoscopy for right ovarian enlargement; this resolved with 
medications.  She was noted to take birth control pills; she 
reported that she had once undergone a Caesarian section.

On examination, her abdomen showed minimally diffuse 
tenderness to deep palpation.  There was no organomegaly or 
mass.  An additional pelvic examination was not undertaken 
since she had had one in October 1990.  The examiner 
diagnosed history of mild cervical dysplasia status post 
cryotherapy; recent Pap smear was negative in October 1990; 
history of frequent bacterial and monilial vaginitis; history 
of right ovarian enlargement in 1986; no recurrences of 
ovarian enlargement since 1986.

In October 1992 and on occasion thereafter, she was noted to 
have slight erythema of the cervix or other minor 
undiagnostic anomalies for which antibiotics were prescribed.  
Complaints included nonpainful bleeding with intercourse and 
recurrent diffuse suprapubic tenderness.

On one visit, she was noted to have had a history of vaginal 
infections and painful lesions for which she was seeking 
treatment.  She had also had recurrent outbreaks in the past.  
On examination, there was a cluster of pustular vessicles to 
the right of the perineum just post to the vaginal orifice.  
She underwent an unroofing and scraping of the base of the 
lesions, specimens from which were then sent to the 
laboratory.

Other VA outpatient reports reflect ongoing complaints and 
care; diagnoses included vaginitis and urinary tract 
infections.  

In June 1996, VA hospital report showed that as she was being 
admitted for hemorrhoid surgery, it was recorded that she had 
a history of Herpes Simplex Virus (HSV), cervical dysplasia, 
breast nodules that had been biopsied (and found to be 
negative times three; her mother had had breast cancer), as 
well as the hemorrhoids and gastritis with erosive 
esophagitis.  She continued to take birth control pills.

Private hospital report is of record reflecting that she 
underwent an elective tubal sterilization in March 1997.  She 
was noted to be 33 years old, gravida 4 and para 1.  The 
clinical findings included "uterine myoma, approximately 1-2 
cm in greatest diameter, intramural with subserosal component 
and pelvic endometriosis involving the left round ligament.  
The cul-de-sac and anterior pelvic peritoneum.  Normal tubes 
and ovaries were noted...There was a significant scar 
retraction with peritoneal window within the cul-de-sac 
secondary to probable endometriosis."  The surgical report 
indicates that photos were made of the endometriosis and 
pelvic findings.

When seen for VA examination in November 1997 for her 
hemorrhoid problems, she was noted to have some continued 
generalized tenderness.  She reported that she had undergone 
a tubal ligation in March 1997.

A private hospital report is of record dated in July 1998 
showing that she had "menorrhagia, leiomyomata uterus and 
pelvic endometriosis."  Pre- and post-operative diagnosis 
were the same.  

When examined by VA in July 1998, she was noted to have been 
first diagnosed as having the endometriosis and uterine 
leiomyoma during the bilateral tubal ligation procedure in 
1997.  She had a several year history of menomentrorrhagia 
and peri-menses pain.  She was now one week status-post a 
vaginal hysterectomy.  She had done well postoperatively and 
was recovering well.  She clarified that she had had one 
pregnancy that went to term and resulted in the birth in 
1990; she had had 3 additional ectopic pregnancies.  

It was noted that prior to that, she had been hospitalized in 
service for PID; and that she had been diagnosed with several 
STDs in the past, the last of which was in 1988 when she was 
diagnosed with HSV1.  She also had a history of other 
infections.  She was noted to now work at the VA facility.  
Because of the proximity to her surgery, she was not further 
examined.  The examiner opined, however, that the STDs were 
not likely related to her recently diagnosed endometriosis 
and leiomyoma, for which she had had the recent hysterectomy.

The veteran later provided copies of the information she had 
been given before and at the time of her most recent surgery.  
It noted that cervical dysplasia, with which she had been 
earlier diagnosed, was predisposed in a number of cases which 
were enumerated.  Among other findings the data reported that 
often endometriosis might be asymptomatic but was still 
progressive, and the diagnosis could only be confirmed by 
laparoscopy or other procedures.  

Treatise materials also noted that early endometriosis could 
not be seen with a laparoscope so any patient with persistent 
pain for more than 1-2 years should have another procedure 
for confirming the diagnosis.  It was asserted that many of 
her earlier symptoms could be reflective of various 
conditions including endometriosis, PID and fibroids.

In her VA Form 21-4138, dated in February 2000, the veteran 
clarified that she had been diagnosed with cervical dysplasia 
not uterine myomia and that she simply wanted to be service 
connected and compensated for the correct gynecological 
conditions.

She underwent a  VA examination in January 2001.  The 
examiner noted that she had a history of HSV and Chlamydia 
infection; that there was clear cut documentation for 
cervical dysplasia requiring cryotherapy in 1986; and no 
recent recurrence of PID.  Her past surgical history was 
noted and she had had no recurrence of the pelvic pain since 
the hysterectomy.  On examination, she had no adnexal mass or 
tenderness.  The examiner opined that: (1) Hysterectomy 
secondary to leiomyoma and endometriosis.  Leiomyoma and 
endometriosis are unrelated to and not caused by PID; (2) 
Cervical dysplasia is most likely secondary to the service 
connected PID; (3) PID.  Most likely (did) not contribute to 
or aggravate the leiomyoma and/or the endometriosis.

In a statement in June 2001, the veteran reported that her 
private physician had stated that she probably had had 
endometriosis in service but that it simply had not been 
diagnosed as such; and that this served as part of the 
underlying pathology for her current problems for which she 
had had surgery.

As a result of the remand, additional copies of her private 
physician's records were introduced into the file 
particularly relating to the 1998 surgery.  Various studies 
had been undertaken to determine the cause for her bleeding 
to include endometrial biopsy and options had been discussed 
to include ablation or hysterectomy to rule out endometrial 
polyps, endometrial hyperplasia and/or submucosal myoma.  

The physician, DJM, M.D., and associated staff, noted in the 
records that she had had had profuse and increased vaginal 
bleeding over the year prior to the eventually 1998 
procedure.  Previous history included endometrial biopsy as 
benign with mild secretory endometrium consistent with 
ovulation.  She had undergone elective sterilization in March 
1997, and previously had been unable to tolerate hormonal 
management without having side effects.  

Her prior gynecological history was recorded.  There were 
continuing episodes of vaginal discharge with various 
diagnoses including vaginitis, bacterial vaginosis, yeast and 
other infections, abdominal and side pain and tenderness and 
bleeding, etc.  Pap smears had been negative as recently as 
April 1998.  She was now noted to be on the VAMC staff.

A VA examination was undertaken in December 2004.  The 
examiner noted that while she had a history of pelvic pain 
and dysmenorrhea in the mid-1980's.  It was opined, in 
pertinent part, that endometriosis had not been diagnosed in 
service.  

Analysis

The Board has carefully evaluated the evidence in this case 
in association with both the veteran's allegations and the 
pertinent regulations.  The underlying essence of the 
remaining appellate assertion is found in the veteran's 
initial claim, i.e., she simply wants service connection for 
all the underlying and aggregate facets of her gynecological 
problems if they can be associated with service.  

From her point of view, and for ascertaining to her 
satisfaction that this is adequately resolved including in 
the light of whatever may occur in the future, her appellate 
pursuit on this singular remaining issue is entirely 
understandable.  

On the other hand, from a practical standpoint, given the 
overall history of the claim and how the various parts have 
now been incrementally addressed, the issue of what disorder 
or disease does or does not remain unincluded in the prior 
grants, and/or what may or may not be subject to further 
service connection, becomes perhaps somewhat more semantic 
that substantive.  

Nonetheless, this final segment of her overall claim needs to 
be resolved and the Board intends to do so herein.

In that certainly many if not all of the veteran's 
gynecological problems had their basic origin in service has 
been well recognized in the VA grants of service connection 
throughout her post-service periods since Fall 1990.  In that 
regard, it is also clear that the veteran has a myriad of 
gynecological symptoms in service just as she has had many 
chronic problems and treatment regimens since service. 

As for the relevant medical and adjudicative history in the 
case, service connection was initially granted for recurrent 
pelvic inflammatory disease (PID), status post cryotherapy 
for cervical dysplasia.  This was an entirely appropriate 
grant since that was the disorder with which she was then 
diagnosed.  

However, that is not necessarily equatable with a conclusion 
that this was all she had demonstrated in service, or that 
this encompassed all of the comprehensive or underlying 
facets of the disease process, but rather what was 
pathologically or clinically determinable at that time.

During the course of the current appeal, a great deal has 
developed, both medically and administratively to incorporate 
additional and more definitive medical and legal assessments 
of her case.  

As a result, service connection has since been incrementally 
added for uterine fibroid disease (which is evaluated with 
her already service-connected PID as a single entity); and 
post operative hysterectomy with history of PID and uterine 
fibroid disease.  

These grants are reflective both of a more inclusive and 
accurate understanding of her clinical picture and the 
diagnostic determinations rendered after considerable 
symptomatology and evaluation. 

Of particular benefit are the clinical records of private 
physicians who have undertaken her eventual surgical 
treatments, as well as the testing and comprehensive 
evaluative process by which they finally determined just what 
was gynecologically the problem and how might this be 
remedied.  

As stated in those records and confirmed in associated 
treatise materials now in the file, cervical dysplasia, one 
original finding, is predisposed via a number of 
circumstances, many of which were identified in service.  
More important to this case perhaps, is that the basic nature 
of endometriosis is that it may be insidious and asymptomatic 
but nonetheless progressive, and when it does become 
ongoingly symptomatic, a definitive diagnosis can be 
confirmed by laparoscopy or other procedures, and then only 
after the disease has progressed to a certain point where it 
is so determinable.  

A recent VA examiner opined that endometriosis was not 
diagnosed in service.  That is certainly accurate even if it 
over simplifies the issue at hand.  In fact, whether a given 
diagnosis was or was not made at a given time is not the 
essence of the question herein, but rather whether it is 
probable that endometriosis was in fact present in service 
and/or one of many possible underlying causes of her other 
gynecological problems.  In this regard, the Board finds that 
there is a reasonable basis for concluding in the 
affirmative.

Medical experts have opined that many of her earlier symptoms 
could be reflective of various conditions including 
endometriosis, PID and fibroids.  She has been already 
granted service connection for all of those as underlying 
pathology for her gynecological symptoms except 
endometriosis.  The Board finds no persuasive basis for 
excluding any of them, including endometriosis, since all 
were eventually diagnosed by definitive studies.  

In regard to the specific of endometriosis, it may be noted 
that throughout service and until eventually surgery after 
service, the veteran manifested classic endometriosis, 
including symptoms of bleeding, suprapubiic aching and 
others.  In fact, she has most of these symptoms until such 
time as she no longer had an endometrium.  It is noteworthy 
that the required testing specific for endometriosis was not 
done for some time, and when testing was finally effectuated 
at the time of her tubal ligation, she was confirmed to have 
the disease.

Thus, as part and parcel of the already service connected 
aggregate of gynecology problems, the Board finds a 
reasonable basis for including endometriosis as one facet  
thereof, and that this disease process may well have had its 
origin either in service or alternatively, in gynecological 
processes that are otherwise of service origin.  

Whether there is current evidence of residuals of 
endometriosis is irrelevant to the nature of this grant.  And 
although it may not reflect any additional symptomatology 
with regard to her current disability picture and/or provide 
any added monetary benefit at this time, the grant by the 
Board serves to more accurately reflect the actual nature of 
the overall disability and underlying, all-encompassing and 
essential disease processes for which the veteran is entitled 
to be duly recognized as service-connected by VA.  


ORDER

Service connection for endometriosis as part and parcel of 
the veteran's service-connected gynecological disorders is 
granted. 


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


